Exhibit 10.2

Compensation Summary

(As reported in The Hershey Company’s

Current Report on Form 8-K, filed February 13, 2007)

On February 12, 2007, the Compensation and Executive Organization Committee
(Committee) of our Board of Directors approved 2007 base salaries and incentive
compensation awards for the executive officers who were named in the Summary
Compensation Table of our 2006 Proxy Statement, other than Richard H. Lenny, our
Chairman of the Board, President and Chief Executive Officer, whose base salary
and incentive compensation awards were recommended by the Committee to the
independent members of our full Board for approval on February 13, 2007. We
refer to Mr. Lenny and these other executive officers as our “named executive
officers.”

Base Salaries for 2007. The Committee increased David J. West’s 2007 base salary
to $650,000 in recognition of his promotion on January 24, 2007 to the position
of Executive Vice President, Chief Operating Officer. The Committee also
increased Michele G. Buck’s base salary to $416,000. These adjusted base
salaries are effective as of January 1, 2007. Base salaries for Marcella K.
Arline, Thomas K. Hernquist and Burton H. Snyder were not increased above their
2006 levels. Similarly, the Committee recommended to the independent directors
of our full Board a 2007 base salary for Mr. Lenny equal to his 2006 base
salary. The independent directors approved that recommendation on February 13,
2007.

2007 Annual Incentive Program (AIP) Target Awards. The Committee approved 2007
contingent target awards for the named executive officers other than Mr. Lenny,
and recommended to the independent directors as a group a 2007 contingent target
award for Mr. Lenny, under the annual incentive program (AIP) of our Key
Employee Incentive Plan (“Incentive Plan”). The final award, if any, will be
calculated as the product of the executive officer’s base salary, applicable
target percentage and a corporate performance score reflecting the Company’s
achievement of certain growth objectives in 2007. These corporate growth
objectives are based upon the Company’s earnings per share-diluted (weighted
40%), consolidated net sales (weighted 40%) and earnings before interest and
taxes (EBIT) margin (weighted 20%). The range of the target percentages of base
salary used in the 2007 AIP contingent target awards for the named executive
officers other than Mr. Lenny is 60% to 80%, and the target for Mr. Lenny is
125%. The independent directors as a group approved the Committee’s recommended
2007 AIP contingent target award for Mr. Lenny on February 13, 2007.

Performance Stock Units (PSUs) for the 2007-2009 Cycle. The Committee also
approved contingent target awards of PSUs under the Incentive Plan for the named
executive officers other than Mr. Lenny, and recommended to the independent
directors as a group a contingent target award of PSUs for Mr. Lenny, for the
2007-2009 PSU performance cycle. PSU awards are based upon a percentage of the
named executive



--------------------------------------------------------------------------------

officer’s base salary and are earned, if at all, upon the Company’s achievement
of certain performance objectives over the three-year cycle. The performance
objectives for the 2007-2009 performance cycle are the Company’s three-year
compound annual growth in earnings per share-diluted measured against an
internal target and the Company’s total stockholder return (TSR) over the
three-year period measured against the TSR of a peer group of companies. The
total performance score can range from a minimum of 0% to a maximum of 250%
based upon each of the performance measurements having a 50% weighted value in
the formula. Upon completion of the performance cycle, an award will be paid on
the basis of the number of PSUs originally awarded to the executive, the
Company’s performance against the performance objectives for the cycle and the
value per unit, which is determined at the conclusion of the cycle based upon
the average of the daily closing prices of our Common Stock on the New York
Stock Exchange in December of the final year of the cycle. Awards will be paid
only in shares of our Common Stock. The independent directors as a group
approved the Committee’s recommended contingent target PSU award for Mr. Lenny
on February 13, 2007.

Stock Option Grants. The Committee customarily grants stock options to executive
officers and various other management and professional employees in February of
each year. This year, however, the Committee elected to delay the grant of stock
options until after the 2007 annual meeting of stockholders, when stockholders
will be asked to vote on amendments to the Incentive Plan adopted by the Board
at its February meeting. The amendments are contingent on stockholder approval.
The amendments include, among other things, a change to the method for
determining the exercise price of an option grant. Under the Incentive Plan as
currently in effect, the exercise price is the closing price of our Common Stock
on the New York Stock Exchange (NYSE) on the trading day immediately preceding
the grant date. The amended Incentive Plan would set the exercise price as the
closing price of our Common Stock on the NYSE on the date of grant.

The Committee will hold a special meeting on April 23, 2007, to consider and
approve its 2007 stock option grant. Immediately following this special
Committee meeting, the independent members of our Board will meet to consider
and act upon the Committee’s recommended 2007 stock option grant to Mr. Lenny.

Additional information regarding the compensation of the Company’s executive
officers will be provided in the Company’s Proxy Statement for the 2007 Annual
Meeting of Stockholders, which will be filed in March 2007.